Exhibit 10.3.4

 

MESA LABORATORIES, INC.

PERFORMANCE SHARE AGREEMENT
(Pursuant to the 2014 Equity Plan)

 

Mesa Laboratories, Inc. (the “Company”) hereby agrees to award to the recipient
named below (the “Recipient”) performance share units over the number of shares
of Common Stock, of the Company (the “Shares”) set forth below as the “Target
Award” (the “Award”) in accordance with and subject to the terms, conditions and
restrictions of this Performance Share Agreement, together with Appendix A and
the Performance Share Agreement, the “Agreement”). The Award shall settle as
Shares, but until such settlement, the Award will be denominated in performance
share units. The Shares awarded will be released to the Recipient on the date
set forth below (“Release Date”) if the conditions described in this Agreement
are satisfied. Such Award will be made under the terms of The Mesa Laboratories,
Inc. 2014 Equity Plan (the “Plan”).

 

Name of Recipient:

 

Target Award:

xxxx shares

Award Date:

 

 

The following dates are applicable for this Award:

 

Performance Period:

 

Service Period:

 

Performance Certification Date:

 

Release Date:

 

 

Performance Criteria: The performance criteria shown in Appendix A must be met
for Shares to be released pursuant to an Award under this Agreement. The number
of Shares that may be released on the Release Date shall be determined based
upon the Target Award and the schedule shown in Appendix A.

 

TERMS AND CONDITIONS OF THIS AGREEMENT

 

(1)

General Conditions. This Award is in the form of performance share units that
settle in Shares at the Release Date. If all of the conditions set forth in this
Agreement are satisfied, the Shares will be released to the Recipient as soon as
administratively possible on or following the Release Date. If these conditions
are not satisfied, the Award shall be forfeited. Capitalized terms in this
Agreement refer to defined terms in the Plan, except as otherwise defined
herein.

 

(a)                 Continuous Employment. Except as provided in Section 3, the
Shares shall be released on the Release Date only if the Recipient is
continuously employed by the Company until the Release Date.

 

(b)                 Performance Conditions. The Shares shall be issuable only if
(and to the extent) that the Performance Criteria, set forth herein, are
satisfied during the Performance Period. The Controller of the Company and the
Compensation Committee of the Board of Directors of the Company shall certify
whether, and to what extent, the Performance Criteria have been achieved. If the
minimum performance is not met, no Shares shall be issued and the Award shall be
forfeited.

 

(c)                In the event of any conflict between the terms and conditions
stated in this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall govern.

 

(2)

Shares, Dividends and Voting Rights. As soon as administratively practicable
following the Release Date, or as otherwise provided in Section 3 below, the
number of Shares determined based on the Performance Criteria shall be issued to
the Recipient, provided all conditions set forth in Section 1 above are
satisfied. All Awards shall be settled in Shares.

 

 

--------------------------------------------------------------------------------

 

 

Prior to the Release Date, the Recipient shall have no rights with respect to
the Shares, including but not limited to rights to sell, vote, exchange,
transfer, pledge, hypothecate or otherwise dispose of the Shares. In addition,
prior to the Release Date, the Recipient shall not be entitled to receive
dividends, dividend equivalents and shall not have any other rights with respect
to the Shares.

 

(3)

Employment Events.

 

(a)      If any of the employment events listed below occur prior to the Release
Date, the terms of this subparagraph shall apply. The following table describes
the result depending on the reason for the Recipient’s termination of
employment, or other employment event, and the timing of the same. In the event
of the Recipient’s termination of employment prior to the Release Date for
reasons other than those set forth below, the Award shall be forfeited.

 

Event

During the Performance Period

During the Service Period

The services of the Recipient as an employee, director, or officer of the
Company or a Subsidiary shall be terminated (otherwise than by reason of death,
disability or cause) and employee signs a release of all claims and, if
requested, an agreement on confidentiality and competition.

●     Awards held less than 12 months from the Award Date are forfeited.

●     For Awards held at least 12 months from the Award Date, such recipient
shall be entitled to retain a prorated number of Shares subject to the Award if
such Shares have been earned (calculated at the lesser of the value of the
Target Award or the value based upon the results of the actual performance
criteria), unless otherwise specified at the time of grant. Shares will be
prorated based on the number of whole and partial calendar months of service
during the Performance Period through the date of termination of employment,
with any partial calendar months equaling a whole calendar month. The number of
Shares earned are issued and released on the Release Date. If required by
Section 409A of the Internal Revenue Code, Shares may not be released to
specified employees until at least six months following termination of
employment.

●     If all requirements met, earned Shares are released on the Release Date.
If required by Section 409A of the Internal Revenue Code, Shares may not be
released to specified employees until at least six months following termination
of employment.

Employment with the Company or an Affiliate terminates because of death

●     The Recipient’s estate shall receive shares equal to the value of the
Target Award.  The value shall be determined based on the closing price of the
Shares on the date of the Recipient’s death and shall be issued within 90 days
after the Recipient’s death.

●     If Shares have been issued, the Shares shall be released to the
Recipient’s estate within 90 days after the Recipient’s death.

 

●     If Shares have not been issued, the Recipient’s estate shall receive the
Shares earned and the Shares shall be released to the Recipient’s estate within
90 days after the Recipient’s death.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Event

During the Performance Period

During the Service Period

Employment with the Company or a Subsidiary terminates because of Disability

●     Recipient shall receive a prorated number of Shares subject to the Award
if such Shares have been earned (calculated at the value of the Target Award),
unless otherwise specified at the time of grant. Shares will be prorated based
on the number of whole and partial calendar months of service during the
Performance Period through the date of termination of employment, with any
partial calendar months equaling a whole calendar month. The number of Shares
earned are issued and released on the Release Date. If required by Section 409A
of the Internal Revenue Code, Shares may not be released to specified employees
until at least six months following termination of employment.

 

●     Issue and/or release Shares earned on the Release Date

 

The services of the Recipient’s employment is terminated for cause while
employed by the Company or a Subsidiary.

 

For purposes of this Section 3, the term “cause” shall include only the
following acts committed by the Recipient while employed by the Company or a
subsidiary (a) any act of personal dishonesty taken by the Recipient in
connection with the Recipient’s responsibility as an employee and intended to
result in personal enrichment to Recipient; (b) conviction of a felony or a
crime other than a misdemeanor; (c) negligent conduct endangering, or likely to
endanger, the health or safety of another employee; (d) the Recipient’s
continued neglect of duties; (e) repeated failure to follow lawful instructions
of the Chief Executive Officer or the Board of Directors that does, or
reasonably could be materially and demonstrably injurious to the Company, (f)
commission of theft, a material act of dishonesty or fraud, intentional
falsification of employment or company records, or a criminal act that
materially impairs the Recipient’s ability to perform its duties; (g)
misconduct, including violation of the Company’s employment policies, that is
material and demonstrably injurious to the Company; or (h) purposely falsifying
or misrepresenting information on Company’s records.

●    All unvested Awards shall be immediately canceled, in addition to any other
remedy which the Company may have.

●    If prior to the Release Date, all Shares shall be immediately canceled, in
addition to any other remedy which the Company may have.

 

 

--------------------------------------------------------------------------------

 

 

(4)

Acceptance of Agreement. The Recipient shall indicate his or her acceptance of
this Agreement, including any Power of Attorney, if requested and in the method
directed by the Company.

 

(5)

Adjustments upon Change in Capital Structure. Changes in Capital Structure will
be treated in accordance with Article 14 of the Plan.

 

(6)

Notices. Each notice relating to this Award shall be in writing. All notices to
the Company shall be addressed to the Secretary, Mesa Laboratories, Inc., 12100
W. 6th Avenue, Lakewood, Colorado, 80228. All notices to the Recipient shall be
addressed to the address of the Recipient on file with the Company or the
Participant’s Company provided email address.

 

(7)

Responsibility for Taxes.

 

(a)      Irrespective of any action taken by the Company or the Employer, the
Recipient hereby acknowledges and agrees that the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Recipient’s participation in
the Plan and legally applicable to the Recipient (“Tax-Related Items”), is and
remains the responsibility of the Recipient or the Recipient’s estate (as
applicable) and may exceed the amount actually withheld by the Company or the
Employer. The Recipient acknowledges and understands that the requirements with
respect to the Tax-Related Items may change from time to time as applicable laws
or interpretations change.

 

(b)      Prior to any relevant taxable or tax withholding event, as applicable,
the Recipient agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Recipient authorizes the Company, the Employer, and their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items withholding obligations by one or a combination of the following:

 

 

(1)

withholding from the Recipient’s wages or other cash compensation paid to the
Recipient by the Company and/or the Employer, or any other payment of any kind
otherwise due to the Recipient by the Company and/or the Employer; or

 

 

(2)

withholding from proceeds of the sale of Shares acquired upon vesting/settlement
of the Award, either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Recipient’s behalf pursuant to this
authorization without further consent).

 

(c)      In addition, the Recipient may pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold or account for as
a result of the Recipient’s participation in the Plan. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if the
Recipient fails to comply with the Recipient’s obligations in connection with
the Tax-Related Items.

  

(d)      The Recipient further acknowledges that the Company (1) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting, settlement or release of the Award, the issuance of Shares upon
settlement or release of the Award, the subsequent sale of Shares acquired
pursuant to such settlement or release and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Recipient’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Recipient is subject to tax in more than
one jurisdiction, the Recipient acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. For Recipients who
are International Service Associates or covered by another international service
policy, all Tax-Related Items remain the Recipient’s responsibility, except as
expressly provided in the Company’s International Service Policy and/or Tax
Equalization Policy (if any).

 

 

--------------------------------------------------------------------------------

 

 

(8)

Compensation Committee. The Recipient hereby agrees that (a) any change,
interpretation, determination or modification of this Agreement by the
Compensation Committee shall be final and conclusive for all purposes and on all
persons including the Company and the Recipient; provided, however, that with
respect to any amendment or modification of the Plan which affects the Award of
Shares made hereby, the Compensation Committee shall have determined that such
amendment or modification is in the best interests of the Recipient of such
Award; and (b) this Agreement and the Award shall not affect in any way the
right of the Company to terminate or change the employment of the Recipient.

 

(9)

Prohibited Activities. In the event Recipient engages in a “Prohibited Activity”
(defined below ), at any time during the term of this Agreement, or within one
year after termination of the Recipient’s employment from the Company, or within
one year after the Release Date, whichever occurs latest, the Shares shall be
forfeited and, if applicable, any profit or gain associated with the Shares
shall be forfeited and repaid to the Company.

 

Prohibited Activities are those activities listed and defined in the Recipient’s
signed Confidentiality, Non-Compete and Non-Solicitation Agreement (dated April
12, 2018) which include provisions on Confidentiality, Restriction on
Competition and Solicitation, Employee Piracy, Reasonable Restriction,
Inventions, No Conflict with Prior Employment, and General Provisions.

 

(10)

Modification of Agreement. If any of the terms of this Agreement may in the
opinion of the Company conflict or be inconsistent with any applicable law or
regulation of any governmental agency having jurisdiction, the Company reserves
the right to modify this Agreement to be consistent with applicable laws or
regulations.

 

(11)

Data Privacy. The Recipient hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Recipient’s
personal data as described in this Agreement and any other Award materials by
and among, as applicable, the Employer, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing the Recipient’s
participation in the Plan.

 

 

The Recipient understands that the Company and any Affiliate may hold certain
personal information about the Recipient, including but not limited to his or
her name, home address, telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company and details of all Awards or any
other entitlements to shares of stock awarded, cancelled, vested, unvested, or
outstanding in the Recipient’s favor (“Data”), for the exclusive purpose of
implementing, administering or managing the Plan. Certain Data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such Data includes, but is not limited to, the information provided above and
any changes thereto and other appropriate personal and financial data about the
Recipient. The Recipient hereby provides explicit consent to the Company and any
Affiliate to process any such Data.

 

The Recipient understands that Data will be transferred to Fidelity or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Recipient understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Recipient’s country. The Recipient understands that if he
or she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Recipient authorizes the Company,
Fidelity and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. The Recipient understands that Data will be
held only as long as is necessary to implement, administer and manage the
Recipient’s participation in the Plan. The Recipient understands if he or she
resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, the Recipient understands that he or she is providing
the consents herein on a purely voluntary basis. If the Recipient does not
consent, or if the Recipient later seeks to revoke his or her consent, his or
her employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Recipient’s consent is that the Company would not be able to grant the Recipient
Awards or other equity awards or administer or maintain such awards. Therefore,
the Recipient understands that refusing or withdrawing his or her consent may
affect the Recipient’s ability to participate in the Plan. For more information
on the consequences of the Recipient’s refusal to consent or withdrawal of
consent, the Recipient understands that he or she may contact his or her local
human resources representative.

 

 

--------------------------------------------------------------------------------

 

 

(12)

Nature of Award. In accepting the Award, the Recipient acknowledges, understands
and agrees that:

 

(a)      the Plan is established voluntarily by the Company, it is discretionary
in nature and the Company can amend, modify, suspend, cancel or terminate it at
any time, to the extent permitted under the Plan;

 

(b)      this Award and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or benefits in lieu of any awards, even if similar awards have been
granted repeatedly in the past;

 

(c)      all determinations with respect to any future awards, including, but
not limited to, the times when awards are made, the number of Shares, and the
performance and other conditions attached to the awards, will be at the sole
discretion of the Company and/or the Compensation Committee;

 

(d)      participation in this Plan or program is voluntary;

 

(e)      this Award and the underlying Shares, and any income derived therefrom
are not paid in lieu of and are not intended to replace any compensation and not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
life or accident insurance benefits, pension or retirement or welfare benefits
or similar payments;

 

(f)      for purposes of the Award, the Recipient’s employment or service
relationship will be considered terminated as of the date the Recipient is no
longer actively providing services to the Company or any Affiliate (regardless
of the reason for such termination and whether or not later to be found invalid
or in breach of employment laws in the jurisdiction where the Recipient is
employed or the terms of the Recipient’s employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, the Recipient’s right to vest in the Award under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
the Recipient’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Recipient is employed or the terms
of the Recipient’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when the Recipient is no longer actively
providing services for purposes of the Award (including whether the Recipient
may still be considered to be providing services while on a leave of absence);

 

(g)      the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;

 

(h)      no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Recipient’s
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Recipient is employed or the terms of the Recipient’s
employment agreement, if any), and in consideration of the grant of the Award to
which the Recipient is otherwise not entitled, the Recipient irrevocably agrees
never to institute any claim against the Company, the Employer or any Affiliate;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Recipient shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim; and

 

 

--------------------------------------------------------------------------------

 

 

(i)      the Award and the Recipient’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Company or any Affiliate and shall not interfere with
the ability of the Company or any Affiliate, as applicable, to terminate the
Recipient’s employment or service relationship (if any); and

 

(j)      if the Recipient is providing services outside the United States, the
Recipient acknowledges and agrees that neither the Company nor any
Affiliate shall be liable for any foreign exchange rate fluctuation between the
Recipient’s local currency and the United States Dollar that may affect the
value of the Award or of any amounts due to the Recipient pursuant to the
settlement of the Award or the subsequent sale of any Shares acquired upon
settlement.

 

(13)

No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Recipient’s participation in the Plan, or the Recipient’s acquisition or sale of
the underlying Shares. The Recipient is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

(14)

Entire Agreement; Severability. The Plan and this Agreement set forth the entire
understanding between the Recipient, the Company, and any Affiliate regarding
the acquisition of the Shares and supersedes all prior oral and written
agreements pertaining to this Award. If all or any part or application of the
provisions of this Agreement are held or determined to be invalid or
unenforceable for any reason whatsoever by a court of competent jurisdiction in
an action between Recipient and the Company, each and all of the other
provisions of this Agreement shall remain in full force and effect.

 

(15)

Governing Law and Venue. This Award and this Agreement has been made in and
shall be governed by, construed under and in accordance with the laws of the
State of Colorado, United States of America, without regard to the conflict of
law provisions, as provided in the Plan. Any and all disputes relating to,
concerning or arising from this Agreement, or relating to, concerning or arising
from the relationship between the parties evidenced by the Award or this
Agreement, shall be brought and heard exclusively in the United States District
Court for the District of Colorado or the Colorado Superior Court. Each of the
parties hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.

 

(16)

Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the
Award prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Recipient understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, the Recipient agrees that the Company shall have
unilateral authority to amend the Plan and the Agreement without the Recipient’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.

 

 

--------------------------------------------------------------------------------

 

 

(17)

Language. If the Recipient has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

 

(18)

Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Recipient hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

  

(19)

Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Recipient’s participation in the Plan, on the Award and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Recipient to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

(20)

Waiver. The Recipient acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Recipient
or any other Recipient.

 

(21)

Insider Trading Restrictions/Market Abuse Laws. The Recipient acknowledges
that the Recipient may be subject to insider trading restrictions and/or market
abuse laws, which may affect the Recipient’s ability to acquire or sell shares
of Common Stock or rights to shares of Common Stock (e.g., Awards) under the
Plan during such times as the Recipient is considered to have “inside
information” regarding the Company (as defined by the laws in the Recipient’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under the Company’s insider
trading policy. The Recipient acknowledges that it is his or her responsibility
to comply with any applicable restrictions, and the Recipient is advised to
speak to his or her personal advisor on this matter.

  

Mesa Laboratories, Inc.

 

 

 

Authorized Signature

 

I hereby accept the above Award in accordance with and subject to the terms and
conditions of this Agreement and the Plan, acknowledge that I have read this
Agreement and the Plan, and agree to be bound by this Agreement, the Plan and
the actions of the Committee. If I do not do so prior to August 15, 2018, then
the Company may declare the Award null and void at any time. Also, in the
unfortunate event that death occurs before this Agreement has been accepted,
this Award will be voided, which means the Award will terminate automatically
and cannot be transferred to my heirs pursuant to my will or the laws of descent
and distribution.

 

 Name:

 

 

 

 

 

 

 

 

Authorized Signature

 

 

--------------------------------------------------------------------------------

 

 

Power of Attorney

 

This Power of Attorney shall not apply if the Recipient becomes an Executive
Officer or a Reporting Officer under Section 16 of the Securities Exchange Act
of 1934.

 

The Recipient, by electing to participate in the Plan and accepting the
Agreement, does hereby appoint as attorney-in-fact, the Company, through its
duly appointed representative, as the Recipient’s true and lawful
representative, with full power and authority to do the following:

 

(i)

To direct, instruct, authorize and prepare and execute any document necessary to
have Fidelity (or any successor broker designated by the Company) sell on the
Recipient’s behalf a set percentage of the Shares the Recipient receives at
vesting as may be needed to cover Tax-Related Items due at vesting;

 

(ii)

To direct, instruct, authorize and prepare and execute any document necessary to
have the Company and/or Fidelity (or any successor broker designated by the
Company) use the Recipient’s bank and/or brokerage account information and any
other information as required to effectuate the sale of Shares the Recipient
receives at vesting as may be needed to cover Tax-Related Items due at vesting; 

 

(iii)

To take any additional action that may be necessary or appropriate for
implementation of the Plan with any competent taxing authority; and

 

(iv)

To constitute and appoint, in the Recipient’s place and stead, and as the
Recipient’s substitute, one representative or more, with power of revocation.

 

The authority set forth herein to sell Shares shall not be valid if the
Recipient or the Company notifies Fidelity that the Recipient is unable to trade
in Company securities due to trading restrictions pursuant to the Company’s
Insider Trading Policy or applicable securities laws.  The Recipient hereby
ratifies and confirms as his or her own act and deed all that such
representative may do or cause to be done by virtue of this instrument.

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

MESA LABORATORIES, INC.

FY19 Performance Share Unit Plan

 

[Intentionally Left Blank]

 